I wish to join other
representatives in congratulating you, Sir, on your
unanimous election as the President of the General
Assembly at its sixtieth session. I am confident that,
under your able guidance, the General Assembly will
respond wisely and effectively to the needs and
expectations of the international community. I would
like to assure you of Cambodia's full support and
cooperation as you carry out the duties and tasks of
your high office.
While commending the efforts and contributions
of Mr. Jean Ping, President of the General Assembly at
its fifty-ninth session, I wish also to express my
appreciation to Secretary-General Kofi Annan for his
political vision and his firm commitment to the efforts
to strengthen and revitalize the role of the United
Nations in securing international peace, strengthening
international security and forging international
cooperation.
In these times of uncertainties and difficulties,
when the world seems to be inundated by conflicts and
tribulations, the summit of the General Assembly and
the outcome document reaffirmed our commitment to
the principles of the Charter of the United Nations and
provided us with a new hope for achieving our noble
goals of strengthening peace and stability in the world,
a sine qua non for the development and prosperity of
all humankind. Admittedly, the outcome document did
not respond to all of our concerns, but it gave us a
framework for our future action. It is important for us
to keep hope alive and to maintain our commitment to
global peace and to taking the necessary steps to ensure
that that noble goal will one day be achieved.
As a country that has just emerged from many
years of war and internal conflicts, Cambodia
understands the paramount importance of peace.
Cambodia is firmly convinced that more weapons will
not bring more security to the world. Disarmament,
like any other matter on our agenda today, cannot be
dealt with in isolation. There is an urgent need for that
matter to be dealt with at the national, regional and
international levels. We are of the view that the
promotion of confidence-building measures is
necessary in that endeavour. The experiences gained by
the Regional Forum of the Association of South-East
Asian Nations ó now in its eleventh year of existence
ó have confirmed the rightness of that approach.
This explains the rationale behind Cambodia's
ratification of the Convention on the Prohibition of the
Development, Production, Stockpiling and Use of
Chemical Weapons and on Their Destruction on
19 July 2005. Cambodia is a proponent of the
reinforcement of international law, which, inter alia,
incorporates the major instruments to curb the arms
race, including the Treaty on the Non-Proliferation of
Nuclear Weapons (NPT) and the Comprehensive
Nuclear-Test-Ban Treaty. We note with dismay and
deep concern that the recent NPT Review Conference
ended without achieving any results, and we regret the
failure to reach consensus on that very crucial issue in
the outcome document of the High-level Plenary
Meeting. Cambodia profoundly believes in the
necessity and benefit of disarmament. We believe that
people need food, not weapons.
After 11 September 2001, security perceptions
have changed drastically. Nobody and no country is
safe from terrorism, which has caused untold suffering
and death among innocent people and knows no
distinction between the rich and the poor, the powerful
and the powerless, between a super-Power and a little
speck in the ocean, as we have seen in many parts of
the world. When death strikes, we are all the same. The
security of our people cannot be assured and ensured
through weaponry and sophisticated technology alone.
Another threat created by the force of nature,
Hurricane Katrina, which devastated the States of
Louisiana, Mississippi, Alabama and even Florida,
reinforced us in that conviction. The human brain is a
decisive factor of and the essence behind our efforts to
counter security threats and threats of any other nature.
Therefore, it is more important than ever that our
strategies be preventive, comprehensive, inclusive and
global in nature. I would like to take this opportunity to
express, on behalf of the people and the Royal
Government of Cambodia, my profound condolences to
the families of the victims who have lost their lives, as
well as deepest sympathy for the survivors of that
tragic incident.
During the summit, our leaders endorsed the
Secretary-General's identification of elements of a
counter-terrorism strategy. Such a strategy would
contribute to our concerted efforts to fight terrorism in
all its forms and manifestations, which would be
undertaken in full respect of human rights and
fundamental freedom. I hope that our joint efforts will
18

lead to an agreement on the comprehensive convention
on international terrorism.
As part of the Government's policy of playing an
active role in international efforts to combat terrorism,
in particular by fulfilling its obligations spelled out by
the Counter-Terrorism Committee of the United
Nations, Cambodia has implemented some necessary
measures recently. Among other things, we are in the
process of finalizing our national anti-terrorism law.
As we have learned through our experience over
the years, the causes of terrorism do not arise
spontaneously. Only through continuous and consistent
efforts to promote tolerance, social development,
economic growth and democracy, and to build a global
coalition involving all civilizations, all religions, all
cultures and all political systems can we fight injustice,
poverty and the other roots of those malicious and
often lethal acts. Those long-term measures are of
significance in our mission effectively to prevent acts
of violence and extreme aggression.
Sixty years ago, the United Nations was
established to spare future generations from the
scourge of war. However, the foundation of peace lies
in the success of our respective Governments, their
peoples and the world community at large in forging
their future and the future of their children through
better health care, education and economic and
professional opportunities in a safe and secure social
environment that abides by the rule of law and the
culture of merit and honesty.
It goes without saying that development is the
cement for peace. Development in one part of the
world cannot be sustained without development
elsewhere. Cambodia believes in national ownership in
devising strategies to develop itself. We also believe in
the crucial importance and necessity of international
partnership. We equally believe in the importance of
good governance at the national, international and
corporate levels. How could we explain our mutual
dependency otherwise? Transparency and mutual
accountability are the best guarantees of a successful
partnership.
Cambodia has expressed its full commitment to
the Millennium Declaration. In 2003, Cambodia
localized the global Millennium Development Goals,
which it calls the Cambodia Millennium Development
Goals (CMDGs). The CMDGs, which reflect the
realities of Cambodia, are based on a strong national
consensus. Specific indicators have been adopted for
each CMDG, including the benchmarks and the short-,
medium- and long-term values to be achieved by 2005,
2010 and 2015. In all, the CMDGs cover nine areas of
long-term and short-term goals, 25 overall targets, and
106 specific targets covering extreme poverty and
hunger; universal, nine-year basic education; gender
equality and women's empowerment; child mortality;
maternal health; HIV/AIDS, malaria and other
diseases; environmental sustainability; global
partnership for development; and demining,
unexploded ordinance and victim assistance.
At present, Cambodia is in the process of
preparing a national strategic development plan for
2006-2010 by combining its earlier socio-economic
development plan and its national poverty reduction
strategy processes and integrating them into the
CMDGs. The resulting CMDG-based national poverty
reduction strategy will be rooted in the ìrectangular
strategyî for growth, employment, equity and
efficiency, which provides the political platform of the
Royal Government in the third legislature (2004-2008)
of Cambodia's National Assembly.
Our progress towards achieving the Millennium
Development Goals is constrained by a number of
impediments, including the chronic shortage of
investment funds to meet our priority requirements.
That resource gap needs to be bridged through
increased flows of external finance. That is necessary
since the current concessions given by the international
community to least developed countries like Cambodia
provide only limited benefit to us and need to be
supplemented by increased inflows of development
finance. If we are to achieve the Millennium
Development Goals, greater financial inflows through
aid, reduced debt servicing and increased current
account inflows are critical to bridging the resource
gaps and fostering the required growth.
It is in that connection that we would like to
reiterate our call for the implementation of the Brussels
Programme of Action for the Least Developed
Countries. We welcome the establishment of timetables
by many developed countries to achieve the target of
0.7 per cent of gross national income for official
development assistance by no later than 2015 and to
reach at least 0.5 per cent by 2009. We urge those
developed countries that have not yet done so to make
concrete efforts and invite them to establish timetables
for achieving the target of 0.7 per cent. We also urge
19

those developed countries to achieve the target of 0.15
to 0.20 per cent of gross national income for official
development assistance to the least developed
countries.
The Royal Government of Cambodia welcomes
the resumption of the six-party talks on the Korean
peninsula. Equally crucial is the continuation of the
inter-Korean dialogue. It is our belief that open
channels of communication are essential in building a
strong foundation for attempts to pursue peace and
stability in the Korean peninsula.
We also welcome the recent positive
developments in the Middle East and continue to
encourage the implementation of the road map and the
relevant Security Council resolutions. After all the
years of war and conflict, we reiterate our call on both
sides to continue taking steps towards peace, no matter
how small they might seem at the time, in order to give
the children of Palestine and Israel the opportunity to
live in harmony.
The dire situation in Africa deserves our outmost
concern and action. Too many African children and
adults have suffered too long from too many conflicts.
At the end of the day, the world community, through
the United Nations and the Group of Eight leading
industrial countries should strive to make more
efficient efforts and to take timely action to tackle the
severe plights of numerous innocent people in sub-
Saharan Africa.
It is important for us never to lose hope, because,
as history has shown us, hope is what carries us
through difficult times and dreadful challenges.
Because of hope, we lend a hand to others. Because of
hope, we let ourselves be assisted by others. Although
we are indeed facing an uphill battle in our attempts to
overcome the challenges of peace, security and
development together, our noble goals to provide a
better future for our children and grandchildren will be
achieved. Let us have faith in our common house, the
United Nations.